Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (IDS) filed on 08/28/2020 has been entered.
	Claims 1-14 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The IDS filed 08/28/2020 has been fully considered. Previously allowed claims 1-14 remain allowed over the documents included in the IDS of 08/28/2020. 
	The presently claimed invention is a probiotic composition in the form of particles comprising a core, an innermost coating (primary coating), an intermediate coating (secondary coating) and an outer coating (tertiary coating). The coatings comprise specific coating materials with defined properties. The core comprises 10-90 wt.% or probiotic bacteria. The outer coating comprise carboxymethylcellulose of specific molecular weight and degree of substitution. 
	Claims 1-14 are novel and unobvious. Claims 1-14 are allowed. 
Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.